Citation Nr: 0707989	
Decision Date: 03/16/07    Archive Date: 04/09/07

DOCKET NO.  06-06 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for plantar fasciitis 
of the right foot. 

2.  Entitlement to service connection for status post 
splenectomy due to a splenic cyst.


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from October 26, 2004 until 
November 23, 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin, which denied service connection for 
bilateral plantar fasciitis as well as status post 
splenectomy due to a splenic cyst.

The veteran also appealed an April 2005 determination by the 
RO that denied her claim of entitlement to educational 
assistance benefits under the Montgomery GI Bill.  However, 
during a hearing held before the undersigned Veterans Law 
Judge in September 2006, the veteran withdrew her appeal 
involving the claim for educational assistance benefits.  She 
also withdrew her appeal concerning the claim of entitlement 
to service connection for plantar fasciitis of the left foot.  
See 38 C.F.R. § 20.204 (2006). 


FINDINGS OF FACT

1.  Plantar fasciitis of the right foot was first diagnosed 
after service and has not been linked by competent medical 
evidence to service. 

2.  A splenic cyst was first identified after service and has 
not been linked by competent medical evidence to service.




CONCLUSIONS OF LAW

1.  Plantar fasciitis of the right foot was not incurred in 
or aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.303 (2006).

2.  Status post splenectomy due to a splenic cyst was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Plantar Fasciitis of the Right Foot

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  In 
general, service connection requires (1) medical evidence of 
a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records make no reference to 
foot problems.  An enlistment examination report dated in May 
2004 notes that she had mild pes planus, which was 
asymptomatic, upon entering service.  However, she received 
no treatment for foot problems during her brief period of 
active duty.  

Indeed, foot problems were first documented approximately 10 
months after her separation from active duty.  In this 
regard, treatment records from Shawano Medical Center show 
that plantar fasciitis of the right foot was first diagnosed 
in September 2005.  It appears that the podiatrist from that 
facility recorded the veteran's history of right heel pain 
dating back to boot camp.  However, the Board emphasizes that 
evidence which is simply information recorded by a medical 
examiner, unenhanced by any additional comment by that 
examiner, does not constitute competent medical evidence.  
Leshore v. Brown, 8 Vet. App. 406, 409 (1995).  Since these 
reports do not include an independent medical opinion 
confirming the veteran's self-reported history, they do not 
support the veteran's claim.  

The Board also notes that a VA examiner in January 2006 
reviewed the veteran's claims file and determined that the 
veteran's plantar fasciitis of the right foot was not related 
to service.  The examiner based his opinion on the fact that 
there was no indication from the service medical records that 
this was an active problem in service.  This opinion provides 
highly probative evidence against the veteran's claim, as it 
was based on a review of the claims file and supported by 
sound rationale.  See Wray v. Brown, 7 Vet. App. 488, 493 
(1995) (holding that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position).

Overall, the Board finds no competent medical evidence of a 
nexus between the veteran's current plantar fasciitis of the 
right foot and her period of active service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  As such, both 
the service and the post-service medical records provide 
evidence against the veteran's claim.  

In addition to the medical evidence, the Board has considered 
the veteran's own lay statements, including testimony 
presented at her September 2006 hearing.  During her hearing, 
the veteran explained that her right foot "collapsed" while 
running and that she could barely walk at the time of her 
separation from active duty.  She also alleged that she was 
diagnosed with plantar fasciitis several days after being 
released from active duty.  Parenthetically, the Board notes 
that she has failed to provide any medical evidence to 
support her assertion.  

In prior written statements, she alleged that she did not 
seek treating for foot pain in service because she was 
intimidated by Air Force personnel.  However, her service 
medical records confirm that she did seek treatment for other 
orthopedic problems, namely bilateral knee and back pain.  In 
light of these findings, the evidence of record not only 
fails to support the veteran's assertions but directly 
contradicts them.  

In any event, as a layperson, without the appropriate medical 
training and expertise, the veteran is not competent to 
provide a probative (persuasive) opinion on a medical matter, 
such as the etiology of her plantar fasciitis.  See Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  Thus, the veteran's personal 
opinion that her plantar fasciitis is related to service is 
not a sufficient basis for awarding service connection.

In conclusion, the Board finds that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for plantar fasciitis of the right foot.  
In reaching this decision, the Board has considered the 
doctrine of reasonable doubt.  However, because the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107(b).  
Accordingly, the appeal is denied.

II.  Status Post Splenectomy Due to a Splenic Cyst

The veteran underwent a splenectomy in February 2005 after a 
cyst was discovered on her spleen.  During her hearing, she 
testified that the splenic cyst must have originated in 
service since it was discovered within several months of her 
separation from active duty.  For the reasons set forth 
below, however, the Board finds that the preponderance of the 
evidence is against the veteran's claim. 

The veteran's service medical records make no reference to a 
splenic cyst.  In January 2005, shortly after leaving 
service, the veteran underwent an ultrasound of her kidneys 
due to chronic urinary infections.  That ultrasound revealed 
a mass on the veteran's spleen.  The veteran was admitted to 
Appleton Medical Center in February 2005 where she underwent 
a splenectomy.  Thereafter, a biopsy identified the cyst as a 
benign epidermoid cyst.  

The Board reviewed numerous private treatment records from 
various physicians which document the veteran's history and 
treatment concerning her splenic cyst.  The Board emphasizes, 
however, that none of these records includes a medical 
opinion concerning the etiology or date of onset of the 
splenic cyst.  Therefore, none of these records supports the 
veteran's claim.

Since the splenic cyst was discovered shortly after service, 
the veteran was afforded a VA examination in January 2006 to 
determine the likelihood that it developed during her brief 
period of active duty.  Following a review of the claims 
file, the examiner provided the following opinion.  "The 
splenic cyst and splenectomy are not as likely as not related 
to service.  There is no way of identifying from the service 
medical records whether there is any indication that this was 
an active problem at that time without resort to mere 
speculation."  In light of this opinion, this report 
provides highly probative evidence against the veteran's 
claim.  See Wray, supra.  

In short, since the veteran's splenic cyst was not identified 
in service and has not been linked by competent medical 
evidence to service, the preponderance of the evidence is 
against the veteran's claim.  See Maggitt, supra.  
Unfortunately, the veteran's own opinion concerning the 
etiology of her splenic cyst is insufficient to prove her 
claim.  See Grottveit and Espiritu, both supra.  Accordingly, 
the appeal is denied.

III.  The Duty to Notify and the Duty to Assist

The Board notes that VA has fully complied with the duty-to-
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 197 
(2002).  In particular, letters by the RO dated in April 2005 
and March 2006 (1) informed the veteran about the information 
and evidence not of record that is necessary to substantiate 
her claims; (2) informed her about the information and 
evidence that VA will seek to provide; (3) informed her about 
the information and evidence she is expected to provide; and 
(4) requested that she provide any evidence in her possession 
that pertains to the claims, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claims."  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board notes that VA has fully complied with the Court's 
holding in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which states that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Federal Circuit recently held that a statement of the 
case or supplemental statement of the case can constitute a 
"readjudication decision" that complies with all applicable 
due process and notification requirements if adequate VCAA 
notice is provided prior to the SOC or SSOC.  See Mayfield  
v. Nicholson, No. 02-1077 (U.S. Vet. App. December 21, 2006) 
[hereinafter Mayfield III].  As a matter of law, the 
provision of adequate VCAA notice prior to a readjudication 
"cures" any timing problem associated with inadequate 
notice or the lack of notice prior to an initial 
adjudication.  See Mayfield III, (citing Mayfield v. 
Nicholson, 444 F.3d at 1328, 1333-34). 

In any event, the Board finds that any deficiency in the 
notice to the veteran or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet.App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court found that the evidence established that 
the veteran was afforded a meaningful opportunity to 
participate in the adjudication of his claims, and found that 
the error was harmless, as the Board has done in this case.) 
 

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical 
records identified by the veteran and her representative.  
These records include service medical records as well as 
private treatment records.  The veteran indicated that she 
had received treatment for her plantar fasciitis within 
several days of her separation from active duty; however, she 
failed to provide information required for VA to attempt to 
obtain these records.  The Court has held that the duty to 
assist is not a one-way street.  If a veteran wishes help in 
developing her claim, she cannot passively wait for it in 
those circumstances where she may or should have information 
that is essential in obtaining putative evidence.  See Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991).  

Lastly, the Board notes that the veteran was afforded VA 
examinations to determine whether her plantar fasciitis and 
splenic cyst had their onset in service, and that the 
opinions contained in these examination reports were based on 
a review of the claims file.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the Veterans Claims Assistance Act of 2000 or the Court.


ORDER

Service connection for plantar fasciitis of the right foot is 
denied. 

Service connection for status post splenectomy due to a 
splenic cyst is denied.



____________________________________________
Joaquin Aguayo-Pereles
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


